Citation Nr: 0031461	
Decision Date: 12/01/00    Archive Date: 12/12/00

DOCKET NO.  99-14 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an increased rating for scarring and 
degenerative changes as residuals of right ankle injuries, 
currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

William D. Teveri, Counsel


INTRODUCTION

The veteran served on active duty from April 1941 to October 
1945.

This appeal arises from a May 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.


FINDING OF FACT

The veteran's service-connected right ankle disability is 
manifested by degenerative changes and some localized 
swelling and tenderness but no more than slight limitation of 
motion.


CONCLUSION OF LAW

The criteria for an increased rating for scarring and 
degenerative changes as residuals of right ankle injuries, 
currently rated as 10 percent disabling, have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1-4.14, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Code 5010-5003, 5270, 5271 
(2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran has voiced disagreement with the 10 percent 
rating assigned his service-connected scarring and 
degenerative changes as residuals of right ankle injuries.  
The Board is satisfied that all relevant facts have been 
properly developed and that no further assistance to the 
veteran is required to comply with the duty to assist as 
mandated by the Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096, ___ (2000) (to be 
codified as amended at 38 U.S.C.A. §§ 5103, 5103A).

Additionally, in accordance with 38 C.F.R. §§ 4.1-4.2 and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the veteran's service medical records and all other 
evidence of record pertaining to the history of the veteran's 
service-connected disabilities.  The Board has found nothing 
in the historical record which would lead to a conclusion 
that the current evidence on file is inadequate for proper 
rating purposes.

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities which is based on the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in civil 
occupations.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 3.321(b)(1), 4.1 (2000).  The basis of disability 
evaluations is the ability of the body as a whole, or of a 
system or organ of the body to function under the ordinary 
conditions of daily life, including employment.  See 
38 C.F.R. § 4.10.  Although the history of a disability must 
be considered, where entitlement to compensation has already 
been established and an increase in the disability rating is 
at issue, it is the present level of disability that is of 
primary concern.  Documents created in proximity to the 
recent claim are the most probative in determining the 
current extent of impairment.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).

Initially, the Board notes that no medical treatment records 
have been submitted in connection with the veteran's 
increased rating claim indicating any treatment for the 
veteran's service-connected right ankle disability (scarring 
and degenerative changes) since 1990.

During the veteran's December 1998 VA orthopedic examination 
he reported his service history of a right ankle twisting 
injury and a small bullet ricocheting injury to his right 
medial malleolus.  He reported tenderness and swelling over 
the right medial malleolus (both varying in intensity 
intermittently) and frequent sprains of the right ankle over 
the years.  Upon physical examination tenderness and swelling 
over the right medial malleolus was found.  The veteran was 
noted to walk with a cane and to clearly favor his right 
lower extremity when he walked.  While the non-service 
connected left ankle was also found to have swelling, the 
swelling of the right ankle was noted to be greater than the 
left.  The right lateral malleolus was also noted to be 
swollen, extending more distally than the left, but not 
tender.  The right internal malleolus was noted to be 
exaggerated in size in comparison with the left, and was 
noted to be tender.  Range of motion testing of the feet 
revealed dorsiflexion of 20 degrees and plantar flexion of 40 
degrees, for both feet.  The examiner noted that dorsiflexion 
and plantar flexion of the right foot was carried out against 
the examiner's resistance "much less well than the [left]."  
Range of motion testing of the both ankles revealed inversion 
of 20 degrees, eversion of 20 degrees, abduction of 10 
degrees, and adduction of 15 degrees, all bilaterally.  The 
examiner noted that "the [veteran] flexes and extends the 
toes well on both feet and does this well against my 
resistance."  The examiner also noted that he did not 
detect, at that time, a scar over the right medial malleolus.  
The examiner indicated he "detected no pain on carrying out 
varus or valgus maneuvers of the ankle," nor "varus and 
valgus angulation of the os calcis in relationship to the 
long axis of the tibia and fibula."  The pertinent 
diagnostic impression was degenerative joint disease of the 
right ankle.  Other diagnoses included traumatic arthritis 
with progressive degenerative disease of the left ankle, 
degenerative joint disease of the lumbar spine, and gouty 
arthritis of both feet and the left hand.

A December 1998 VA X-ray report of the bilateral ankles 
contains findings of posttraumatic deformity changes of the 
right ankle, consisting of some narrowing of the joint space 
and degenerative joint disease changes of the articulating 
joint structures.  The impression was degenerative joint 
disease changes of both ankles, apparently from previous old 
injury.

Another December 1998 radiological report shows that an X-ray 
examination of the veteran's feet revealed some punched-out 
areas identified in the distal first metatarsal and proximal 
first phalanx of the great toe suggesting possibly gouty 
arthritic changes.  It was also noted that there appeared to 
be some soft tissue edema and ill-defined increased soft 
tissue density changes in the juxta[-]articulating area of 
the right great toe.  The radiological impression was changes 
consistent with gouty arthritis of the left and right foot.

After a review of the December 1998 examination and X-ray 
reports and the September 1997 through February 1999 VA 
treatment reports, the Board notes that service connection is 
not in effect for degenerative joint disease of the lumbar 
spine (with radiculopathy into the lower extremities as shown 
in the treatment reports), and gouty arthritis of the right 
foot; thus, any symptoms associated with those conditions 
cannot be considered in rating the veteran's service-
connected scarring and degenerative changes as residuals of 
right ankle injuries.  Both the use of manifestations not 
resulting from service-connected disease or injury in 
establishing the service-connected evaluation, and the 
evaluation of the same manifestation under different 
diagnoses are to be avoided.  See 38 C.F.R. § 4.14. 

The veteran's service-connected disability was previously 
characterized as only a scar, and was rated as being 
noncompensable (0 percent) under 38 C.F.R. § 4.118, 
Diagnostic Code (DC) 7805, which rates limitation of function 
of any body part caused by a scar, due to the explanation in 
a July 1990 rating decision that the veteran's "initial 
injury was described as superficial without involvement of 
bone or joint."  An October 1991 Board decision, which 
contains a notation that "[t]he service medical records show 
that the veteran received a superficial gunshot wound to the 
right ankle and that he sprained his right ankle during 
service," granted service connection for traumatic arthritis 
of the right ankle.  A February 1992 rating decision granted 
a 10 percent rating under 38 C.F.R. § 4.71a, DC 5010-5271, 
for arthritis, due to trauma, substantiated by X-ray 
findings, and a moderate limitation of motion of the right 
ankle.

The December 1998 VA examination report notes that the 
examiner did not detect, at that time, a scar over the right 
medial malleolus.  Thus, 38 C.F.R. § 4.118, which contains 
diagnostic codes rating skin disabilities, is not applicable 
to the veteran's current right ankle symptoms and pathology.

As there is no medical evidence of ankylosis of the right 
ankle, DC 5270 is not for application. 

As noted above, 38 C.F.R. § 4.71a, DC 5010, rates arthritis, 
due to trauma, substantiated by X-ray findings.  DC 5010 
provides that arthritis, due to trauma, substantiated by X-
ray findings, is to be rated as degenerative arthritis, under 
DC 5003.  Under DC 5003, degenerative arthritis established 
by X-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved (DC 5200 etc.).  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.

38 C.F.R. § 4.71, Plate II, shows that normal ranges of 
motion for the ankle are 20 degrees of dorsiflexion and 45 
degrees of plantar flexion.

Under DC 5271, which rates limited motion of the ankle, a 
moderate limitation warrants a 10 percent rating, while a 
marked limitation warrants a 20 percent rating.  As noted 
above, the results of the December 1998 orthopedic 
examination reveal dorsiflexion of 20 degrees and plantar 
flexion of 40 degrees.  Thus, as a moderate limitation of 
right ankle range of motion has not been shown by the medical 
evidence, a compensable rating under DC 5271 is not 
warranted.

However, the United States Court of Appeals for Veterans 
Claims (Court) held, -percent rating, per 
joint, combined under Diagnostic Code 5003, even though there 
is no actual limitation of motion."  As noted above, the 
December 1998 VA orthopedic examination report contains 
findings of right ankle swelling.  However, even if the 
swelling is determined to be evidence of some limitation of 
motion, the current rating of 10 percent takes such 
functional limitation of motion into account.  In the absence 
of more than moderate limitation of motion, a rating in 
excess of 10 percent is not warranted.  38 C.F.R. § 4.71a, 
Code 5271.  As noted above, the most recent VA compensation 
examination revealed range of motion of the right ankle as 
follows: dorsiflexion to 20 degrees, plantar flexion to 40 
degrees, inversion to 20 degrees, eversion to 20 degrees, 
abduction to 10 degrees, and adduction to 15 degrees, which 
is not even more than slight, let alone moderate limitation 
of motion of the joint in question.  Thus, a rating in excess 
of  10 percent for a right ankle disability is not warranted.

The Court has held that, in rating musculoskeletal 
disabilities, the Board is required to consider assigning a 
higher rating (in a case where the rating has been assigned 
in accordance with a diagnostic code based on limitation of 
motion) when there is greater limitation of motion from pain 
on use during flare-ups.  DeLuca v. Brown, 8 Vet. App. 202, 
205-206 (1995).  The findings of the December 1998 VA 
orthopedic examination report, however, specifically show 
that the examiner indicated he "detected no pain on carrying 
out varus or valgus maneuvers of the ankle."  Additional 
impairment during exacerbations, or flare-ups, of the 
veteran's service-connected right ankle disability has not 
been demonstrated.  There is no medical evidence to show that 
any other symptom, including weakness or incoordination, 
results in additional functional impairment to a degree that 
would support a higher rating.  (i.e., a 20 percent rating 
for marked limitation of motion of the right ankle under DC 
5271.)  There is, therefore, no basis for the assignment of a 
schedular rating in excess of 10 percent for the veteran's 
service-connected right ankle disability.  38 U.S.C.A. § 
1155; 38 C.F.R. §§ 4.14, 4.40, 4.45, 4.59, 4.71a, DC 5271; 
DeLuca, supra.

Accordingly, the preponderance of the evidence is against an 
increased rating for the veteran's service-connected scarring 
and degenerative changes as residuals of right ankle 
injuries.  In determining a rating for a disability, the 
Board may only consider those factors which are included in 
the rating criteria provided by regulations for rating that 
disability.  To do otherwise would be legal error as a matter 
of law.  Massey v. Brown, 7 Vet. App. 204, 208 (1994); 
Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).  The 
Board's selection of a diagnostic code may not be set aside 
as "arbitrary, capricious, an abuse of discretion, or 
otherwise not in accordance with the law," if relevant data 
is examined and a reasonable basis exists for its selection.  
See Tedeschi v. Brown, 7 Vet. App. 411, 413-14 (1995); Butts 
v. Brown, 5 Vet. App. 532, 539 (1993).

In reaching this decision the Board considered the doctrine 
of reasonable doubt.  However, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  38 U.S.C.A. § 5107 (West Supp. 2000); 
Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990).
The Board notes the veteran's complaints, in his June 1999 
notice of disagreement and July 1999 substantive appeal, that 
his examination was too short and inadequate.  However, the 
Board finds that the examination, which included relevant 
historical, clinical, and X-ray findings, was adequate for 
rating purposes.  Also, as noted above, the veteran has 
submitted no medical evidence of any complaints of, or 
treatment for, his service-connected right ankle disability 
since 1990, nor has he submitted any medical evidence which 
disputes the findings of the December 1998 VA examination or 
X-ray reports.  38 C.F.R. § 3.327(a) provides that 
reexaminations, including periods of hospital observation, 
will be requested whenever VA determines there is a need to 
verify either the continued existence or the current severity 
of a disability.  However, in the absence of assertions or 
evidence that the disability has undergone an increase in 
severity since the time of the last examination, the passage 
of time since and otherwise adequate examination would not 
necessitate a new examination.  See VAOPGCPREC 11-95; 60 Fed. 
Reg. 43, 186 (1995); Voerth v. West, 13 Vet. App. 117, 123 
(1999).  


ORDER

An increased rating for the veteran's service-connected 
scarring and degenerative changes as residuals of right ankle 
injuries, currently rated as 10 percent disabling, is denied.



		
	R. F. WILLIAMS
	Veterans Law Judge
	Board of Veterans' Appeals

 
- 8 -


- 1 -


